UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6993



BARRY LAW,

                                            Plaintiff - Appellant,

          versus


LINDA LILLY, City Insurance (Division of
Risk); DAVID TORBORG, Insurance Coordination,
City of Danville; MAJOR COLEMAN, Danville
Jail; SERGEANT CHILDRESS, Danville Jail,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-449-R)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry Law, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion, dismissing the action because it

failed to state a claim upon which relief could be granted under 28

U.S.C. § 1915A(b)(1) (West Supp. 1997), and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Law v. Lilly, No. CA-97-449-R (W.D. Va. July 15, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2